Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    November 03, 2016

The Court of Appeals hereby passes the following order:

A17A0542. ZIA HOOD-BAHADURI v. CHARLES BRANDRIFF et al.

       The plaintiff, Zai Hood-Bahaduri, filed a three-count complaint against the
defendants, including Count 1 for “Complaint in Law and Equity to Recover
Plaintiff’s 2013 Kai Automobile,” Count 2 for “Trover Action for Recovery of
Personal Property or its Value,” and Count 3 for “Breach of Duty of Care to Protect
Plaintiff’s Property.” The defendants filed a motion to dismiss Counts 1 and 3.1 The
trial court granted the motion to dismiss as to the two counts. The plaintiff then filed
this direct appeal.2 We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. In such circumstances, there must be an express determination
under OCGA § 9-11-54 (b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b).” Johnson v. Hosp. Corp. of America, 192 Ga.
App. 628, 629 (385 SE2d 731) (1989) (citation and punctuation omitted). Where
neither of these code sections is followed, the appeal is premature and must be
dismissed. Id. Because Count 2 of the plaintiff’s complaint remains pending, the

       1
       The plaintiff petitioned the trial court to convert the motion to dismiss into a
motion for summary judgment under OCGA § 9-11-12. The trial court, however,
declined to do so.
       2
         The plaintiff originally filed this appeal in the Georgia Supreme Court
claiming equity jurisdiction. The Supreme Court, however, found no equity
jurisdiction and transferred the matter to this Court. See Case No. S17A0188
(decided October 3, 2016).
challenged order is not a final order. Moreover, the trial court did not direct the entry
of final judgment in accordance with OCGA § 9-11-54 (b).                         Under these
circumstances, the plaintiff could appeal the order only by following the interlocutory
appeal procedure set forth in OCGA § 5-6-34 (b). See Johnson, supra. His failure
to follow that procedure deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                                              11/03/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.